Title: William Smith Shaw to Abigail Adams, 26 February 1799
From: Shaw, William Smith
To: Adams, Abigail


          
            
              My dear Aunt
              Philadelphia Feb 26th 1799
            
            I received your letter of the 14th of Feb. yesterday— I enclosed to you this morning Browns paper containing the report of the committee, to whom was referred the petitions &c requesting the repeal of the Alien & Sedition bills &c. It was drawn up by Mr. Goodrich of Cont. and is a most masterly production. I think you must be pleased with it. The report was made the order of the day for yesterday. The Federalists knowing that the subjects had long since been exhausted—considering the short time which they had to sit and convinced of the importance of decideing on some other business before they rose, agreed among themselves, that not one of them should rise to speak—to this they strictly adhered. Gallatin spoke nearly two hours on the repeal of the Alien bill & N—s on the sedition bill, as long—the question was then taken & negatived by a majority of four only—52 against the repeal & 48 in favor of it. For the honor of my country I could wish the majority had been greater.
            Please to remember me affectionately to Mr. Adams— I have received his letter & will answer it soon, but at present have a most violent head ache & must go to bed.
            With Love to all I am my dear Aunt / yours affectionately.
          
          
            
              Wednesday Morn.
            
            You will see by a Charleston paper with what cordiality Mr. Pinckney is there received— I never knew colder weather than we have had here for this week past. The president never has had least the idea of going to the Federal city.
          
        